Exhibit 10.1

August 29, 2018

Daniel E. Frye

[Intentionally Omitted]

Dear Mr. Frye:

The Board of Directors (the “Board”) of First BanCorp (the “Corporation”) and
FirstBank Puerto Rico (the “Bank”) is pleased to offer you the position as a
Director of the Board of the Corporation and the Bank. Your service as a
Director of the Corporation and the Bank shall be effective as of August 29,
2018 (the “Effective Date”), the date of effectiveness of this offer letter (the
“Offer Letter”).

The following are the detailed terms of this Offer Letter:

 

1.

Position/Services.

 

  a.

You will be expected to devote a reasonable amount of your business time to your
services to the Bank pursuant to this Offer Letter commensurate with your role
as a member of the Board and as a member or Chair of a Board committee and you
agree that you will not, without the prior written consent of the Bank, directly
or indirectly, provide any material services to any other banking entity which
competes in any material respect with the Bank and its subsidiaries until the
earlier of (i) the termination of your services to the Bank pursuant to this
Offer Letter, and (ii) your resignation as Director (such date, the “Termination
Date”), provided however that any services provided by you to any other banking
entity which you have disclosed to the Bank prior to the presentation of this
Offer Letter and which continues to be provided as of its execution is not
prohibited pursuant to this section and shall not require the prior written
consent of the Bank. You may resign as a member of the Board at any time upon
written notice to its Chairman.

 

  b.

You shall render services as a member of the Board, as well as a member of any
other committee which you may be appointed to by the Board during your services
as a member of the Board, which may include the appointment as a committee
chair. You shall attend and participate to the maximum extent practicable in
such number of meetings of the Board and of the committee(s) of which you are a
member as regularly or specially called.

 

2.

Term. Your term as Director shall continue until your successor is duly elected
and qualified or until any resignation by you shall be effective. The position
shall be up for re-election each year at the annual shareholders’ meeting and
upon re-election, the terms and provisions of this Offer Letter (as modified
from time to time) shall remain in full force and effect.

 

3.

Fees and Compensation.

 

  a.

Annual Director’s Fees. Commencing on the Effective Date, you will be paid fees
for your services as a Director in a total amount equal to $115,000 per year
(such amount, the “Annual Fee”). The Annual Fee shall be payable $75,000 in cash
(the “Annual Retainer”) and $40,000 in the form of an annual grant of restricted
stock (the “Restricted Stock”), under the First BanCorp Omnibus Incentive Plan,
as amended. The cash Annual Retainer shall be paid in equal installments on a
monthly basis over a twelve-month period. The Restricted Stock shall be awarded
at the beginning of each twelve-month period during which you are a Director and
shall be subject to a twelve-month vesting period.



--------------------------------------------------------------------------------

  In addition, you may receive additional compensation in the form of retainers
depending upon the Board committees which you may be appointed to by the Board
during your services as a member of the Board as follows, subject to the right
of the Board to change such fee structure at its discretion based on changed
circumstances:

 

Committee

   Committee Chair
Retainer     Committee
Member Retainer  

Audit Committee

   $ 25,000     $ 5,000  

Compensation and Benefits Committee

   $ 5,000       -0-

Corporate Governance and Nominating Committee

   $ 5,000       -0-

Asset/Liability Committee

   $ 5,000       -0-

Credit Committee

   $ 25,000     $ 5,000  

Compliance Committee

   $ 5,000       -0-

Risk Management Committee

   $ 25,000     $ 5,000  

 

  b.

Taxes. You are responsible for paying all Federal, state, and local income or
business taxes, including estimated taxes, self-employment and any other taxes,
fees, additions to tax, interest, or penalties, which may be assessed, imposed,
or incurred as a result of any amounts paid to you pursuant to this Offer
Letter. The Bank may withhold or cause to be withheld from any Annual Fee any
Federal, Puerto Rico, state or local taxes required by law to be withheld with
respect to such Annual Fee. By acceptance of this Agreement, Director agrees to
such deductions.

 

4.

Reimbursement of Board Meeting/Committee Expenses: D&O Insurance and
Indemnification.

 

  a.

You shall be entitled to receive reimbursement for all reasonable and
substantiated (i) expenses incurred by you in connection with your attending
each Board meeting and any director education meetings, including reasonable and
substantiated business class or equivalent travel expenses and meals and
lodging, and (ii) legal expenses incurred by you in connection with the
negotiation of this Offer Letter. All expenses incurred under this Section 4
will be reimbursed in accordance with the applicable policies and procedures of
the Bank; provided, however, that any amounts reimbursed in one taxable year
will not affect the amounts eligible for reimbursement by the Bank in a
different taxable year, and all reimbursement requests must be submitted by you
no later than December 31 of the calendar year following the calendar year in
which the expense was incurred.

 

  b.

The Bank shall, at its expense, purchase and maintain director’s and officer’s
(“D&O”) insurance in an amount comparable to the amount of D&O insurance
provided by chartered banks with similar total assets and of a similar size and
complexity to the Bank (but in no event less than $10 million), to protect
itself and you, as a Director serving at the request of the Bank, against any
expense, liability, or loss, whether or not the Bank would have the power to
indemnify you against such expense, liability, or loss under applicable law.
Such insurance shall be written by an insurer or insurers admitted to issue such
insurance in Puerto Rico and holding a financial strength rating (“FSR”) of not
less than B+ as such FSR is assigned by Best’s and shall be on terms and
conditions as shall be customary in the current market from time to time. Such
coverage shall include a “Side A” coverage available to directors in an amount
comparable to that obtained by other comparable institutions (but in no event
less than $10 million). The Bank shall purchase such coverage on a basis that
will provide protection to you not only during the time of your service as a
director of the Board but also for six years after such service shall terminate
for any reason. The Bank will provide copies of its D&O insurance policies to
you upon request and will promptly advise you of any changes that may occur in
its existing coverages.

 

  c.

As a Director serving at the request of the Bank, you shall be indemnified by
the Bank to the fullest extent permitted by applicable law against judgments,
penalties (including excise and similar taxes and punitive damages), fines,
settlements, and reasonable expenses (including

 

Page 2 of 5



--------------------------------------------------------------------------------

  reasonable attorneys’ and expert witness fees) actually incurred by you in
connection with any actual or threatened proceeding (a “Proceeding”) relating to
or arising from your service as a member of the Board or any committee thereof
with any such expenses being advanced to you within 30 days of your written
request therefore; provided that in any matter covered by paragraph (2) of
Article Ninth of the Articles of Incorporation of the Bank your conduct is not
finally adjudged in a non-appealable decision by a court of competent
jurisdiction to have constituted fraud, bad faith, gross negligence or willful
and knowing violation of any law applicable to the Bank or your service as a
director or member of a committee of the Board, in which case there shall be no
indemnification and you shall return any advances to the Bank (a
“Non-Indemnifiable Claim”); provided, further, however, that you shall be
entitled to indemnification in any circumstance in which you acted or failed to
act in reliance upon advice of counsel to the Bank or the Board or any committee
thereof or the court in which such action was brought shall determines upon
application, that despite the adjudication of liability but in view of all the
circumstances of the case, you are fairly and reasonably entitled to indemnity
for such expenses which the court shall deem proper. Your entitlement to
indemnification under this Section 4.c. shall not be limited to your entitlement
to protection under any applicable insurance coverage and to any other
indemnification or payment you may be entitled to under the circumstances under
the Bank’s articles of incorporation or by-laws or under any other agreement.
Notwithstanding the foregoing, the Bank shall not be obligated to provide any
indemnification or advancement of expenses when (i) a Proceeding is between the
Bank and you (provided that you shall be entitled to such indemnification in
respect of any action brought by or in the right of the Bank by any shareholder
thereof, i.e., a derivative action, and in respect of any action brought by you
to establish your right to indemnification hereunder or otherwise; providing any
such actions do not constitute a Non-Indemnifiable Claim); or (ii) prohibited by
applicable law or regulation, including 12 C.F.R. part 359.

 

  d.

Each and every provision of this Section 4 is separate and distinct so that if
any provision hereof shall be held to be invalid or unenforceable for any
reason, such invalidity or unenforceability shall not affect the validity or
enforceability of any other provision hereof. To the extent required, any
provision of this Section 4 may be modified by a court of competent jurisdiction
to preserve its validity and to provide you with the broadest possible
indemnification permitted under Puerto Rican law.

 

  e.

If any provision of this Section 4 is invalidated on any ground by any court of
competent jurisdiction, the Bank shall nevertheless indemnify you as to any
expenses, judgments, fines, penalties or excise taxes incurred with respect to
any Proceeding to the full extent permitted by any provision hereof that has not
been invalidated or by any other applicable provision of Puerto Rico law.

 

5.

General Provisions.

 

  a.

This Offer Letter supersedes any other agreements or promises made to you by
anyone at the Bank, whether oral or written, and, subject to approval by the
Board, comprises the final, complete, and exclusive agreement between you and
the Bank.

 

  b.

This Offer Letter shall be governed by the laws of the Commonwealth of Puerto
Rico, without regard to its principles of conflicts or choices of laws.

 

  c.

This Offer Letter may be modified only by a written instrument duly executed by
you and an authorized representative of the Bank.

 

  d.

This Offer Letter may be executed by the parties in separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of
which, when taken as a whole, shall constitute one and the same instrument.

 

Page 3 of 5



--------------------------------------------------------------------------------

  e.

Any notices that are required to be given pursuant to this Offer Letter must be
in writing and may be given by personal delivery, registered or certified mail
(postage prepaid, return receipt requested), facsimile, courier, or overnight
mail delivery to the following addresses:

 

To the Company:

   First BanCorp    PO Box 9146    San Juan, PR 00907-0146

To You:

   Daniel E. Frye    [Intentionally Omitted]

 

  f.

The Bank and you hereby consent to the jurisdiction of the Federal and State
courts of the Commonwealth of Puerto for the purpose of hearing any Proceeding
between you and the Bank arising hereunder or in respect to your service as a
member of the Board or any committee thereof.

 

  g.

This Offer Letter shall be binding upon, and shall inure to the benefit of you
and your heirs, executors and administrators, whether or not you have ceased to
be a director, and the Bank and its successors and assigns.

(SIGNATURE PAGE FOLLOWS)

 

Page 4 of 5



--------------------------------------------------------------------------------

Please sign and date this Offer Letter below and return it to the Bank as soon
as possible but in no event later than August 31, 2018, to indicate your
agreement to the terms and conditions described herein.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely, First BanCorp By:  

/s/ Roberto Herencia

Roberto Herencia Chairman of the Board Agreed and Accepted: By:  

/s/ Daniel Frye

Daniel Frye

 

Page 5 of 5